PER CURIAM.
Gerald Benton has filed a direct appeal from his conviction pursuant to a plea of nolo contendere. He alleges his counsel was ineffective for failing to investigate his claim that he should have been permitted to withdraw his plea because he had been confused by the effects of psychotropic medications. Generally, such claims must be raised in collateral proceedings, and are not cognizable on direct appeal. See Wuornos v. State, 676 So.2d 966, 972 (Fla.1995); Loren v. State, 601 So.2d 271, 272 (Fla. 1st DCA 1992). Unlike Cody v. State, 678 So.2d 9, 10 (Fla. 1st DCA 1996), the question of trial counsel’s effectiveness was not raised below. We find no merit to appellant’s remaining argument.
Accordingly, the judgment of conviction and sentences are affirmed.
JOANOS, MINER and DAVIS, JJ., CONCUR.